"WiNslow, J.
The contract between the parties was undisputed. It was not a contract to sell Rutherford'1s farm, or to find a purchaser at any specified price, but simply a contract to bring Rutherford a man-with whom he could deal satisfactorily. The plaintiffs did produce a man with whom Rutherford finally made a satisfactory trade, and the only possible question in the case was whether the deal finally made can fairly be said to have been made as a result of the efforts of the plaintiffs. Was the transaction a continuous one notwithstanding the temporary suspension of negotiations ? It may, perhaps, be true that there might have been so complete and final a closing of the negotiations between Rutherford and Schrank in August that the agreement made in February would be considered an entirely new transaction, but there was certainly considerable evidence in the case tending to show that the matter was never definitely closed, that both parties were still considering it, and that the dealings in February were simply a renewal or continuation of the original deal. The appearance of Bennett in the February transaction is not a controlling fact, although it is entitled to consideration. He was acting, as he testified, simply as Schrank’s agent, so that his action in going to see Rutherford was really as if Schrank himself had gone to see Rutherford and again opened the matter.
*38It is entirely clear to our minds that the evidence did not warrant the court in saying that the original negotiation brought about by the plaintiffs was completely closed and ended, and that the February deal was an independent and separate transaction, with which the plaintiffs had nothing to do. The question was for the jury.
By the Court.— Judgment reversed, and action remanded for a new trial.